Citation Nr: 0434493	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  98-17 748A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30, based on a period of 
hospitalization in a Department of Veterans Affairs facility 
in October 1997.

2.  Entitlement to an increased rating for right leg Osgood-
Schlatter disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied the veteran's claims for an increased 
rating for Osgood-Schlatter disease of the right knee (right 
knee disability) and for a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30.  The veteran timely perfected 
an appeal of these determinations to the Board.  

This case was previously before the Board in May 2000, at 
which time the Board remanded the appeal for further 
development.  In April 2003, the Board again remanded the 
appeal for further development.  


FINDINGS OF FACT

1.  The veteran's October 1997 surgery was for a nonservice-
connected disability. 

2.  The veteran's right leg Osgood-Schlatter disease is 
manifested by impairment that results in chronic and 
recurrent pain on motion, and slight overall limitation of 
motion of the knee due to pain; however, even when pain is 
considered, the veteran's right knee disability is not shown 
to result in functional loss consistent with or comparable to 
limitation of motion of the right leg to 30 degrees on 
flexion or to 15 degrees on extension, or to otherwise result 
in functional loss due to limitation of motion that warrants 
the assignment of a higher evaluation.  


CONCLUSIONS OF LAW

1.  The veteran does not meet the basic eligibility 
requirements for a temporary total disability rating.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for right leg Osgood-Schlatter disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary Total Disability Rating

Analysis

The veteran seeks a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 (2004) based on a period 
of hospitalization in a VA facility in October 1997.  

A total rating will be assigned effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following hospital discharge or outpatient release if the 
treatment of a service-connected disability resulted in: 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

The record clearly shows that the October 1997 surgery was 
for degenerative joint disease of the right knee.  The 
veteran has not contended that the surgery was not for 
degenerative joint disease of the right knee.  The record 
also reveals that the veteran is not service-connected for 
this disability.  Moreover, the record establishes that the 
veteran's degenerative joint disease of the right knee is not 
related to any of his service-connected disabilities.  
Indeed, in a recent January 2003 rating decision, the RO 
denied service connection for arthritis of the right knee, 
including as secondary to the veteran's service-connected 
Osgood-Schlatter disease.  The veteran did not appeal this 
determination.  Thus, the January 2003 denial of service 
connection for degenerative joint disease of the right knee 
is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  Therefore, the October 1997 surgery was 
for a nonservice-connected disability.

Thus, the veteran does not meet the requirement of having 
received treatment of a service-connected disability.  Given 
the foregoing, there is no legal basis for the grant of a 
temporary total disability rating.  Accordingly, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA].  The Board observes, however, that where 
the law, and not the evidence, is dispositive in a claim, the 
VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); 
Sabonis, 6 Vet. App. 426.  

Increased Rating for Right Leg Osgood-Schlatter Disease

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a December 2003 letter, VA 
informed the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate a claim for an increased rating.  Specifically, 
VA asked the veteran to submit current evidence showing that 
his disability has increased in severity.  In addition, VA 
provided the veteran with a copy of the appealed May 1998 
rating decision, July 1998 Statement of the Case, May 2000 
and April 2003 Board Remands, and February 2003, February 
2004, and August 2004 Supplemental Statements of the Case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Specifically, the documents 
contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the December 
2003 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claim.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claim.  
See 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA exam reports, and statements made by the veteran 
in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the initial May 1998 rating decision predated the VCAA, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the December 2003 letter along with the above-
mentioned correspondences and subsequently re-adjudicated his 
claim in February and August 2004.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Additionally, the veteran has not 
indicated any outstanding records relevant to his appeal.  In 
sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or its implementing 
regulations.  Therefore, the Board finds that the veteran is 
not prejudiced by the Board's review of his claim on the 
basis of the current record.  See Bernard, supra.  




Factual Background

The record contains numerous VA treatment notes regarding the 
veteran's right knee.  As noted above, the veteran has 
arthritis of the right knee as well as his service-connected 
right leg Osgood-Schlatter disease.  Only the pertinent 
evidence will be discussed below.

A December 1998 note reflects complaints of right knee pain, 
swelling, popping, and giving way but no locking.  The knee 
had full range of motion, no instability, no evidence of 
effusion, mild crepitation, and tenderness in the medial and 
lateral joint lines.  X-rays showed mild to moderate 
degenerative joint disease with some tilting of the patella.  

A February 1999 note reflects complaints of right knee pain, 
swelling, popping, and giving way but no locking.  There was 
full range of motion, no swelling, no evidence of effusion, 
and no crepitation.  There was tenderness of the knee.  

A subsequent February 1999 surgery report reflects 
arthroscopy, chondroplasty, and partial medial and lateral 
meniscectomy for diagnosed degenerative joint disease of the 
right knee.  

A March 1999 note reflects that the veteran's right knee had 
full range of motion and was nontender with no evidence of 
effusion, and that the veteran had excellent quadrant 
strength.

An October 1999 note reflects complaints of pain in the right 
knee.  The veteran walks about eight to nine hours a day and 
his symptoms include minimal swelling, a popping sense, and a 
sense of instability at times.  Flexion was to 110 degrees.  
Extension was full.  The knee appeared medially and laterally 
stable.  Lachman test was negative.  Vascular and sensory 
findings appeared within normal limits.  

An April 2000 note reflects complaints of right knee pain, 
aggravated by going up and down stairs, including at night 
with some difficulty sleeping.  Flexion was to 110 degrees.  
There was slight instability, possibly of 1.  There was no 
edema, erythema, or ecchymosis.  The examiner noted that when 
standing the veteran has what appears to be a Baker cyst.  
Lachman test was negative.  

A May 2000 note reflects complaints of right knee pain, 
aggravated by going up stairs, and instability.  The veteran 
reported slight discomfort at night.  There was bilateral 
varus deformity.  There was no edema, erythema, or 
ecchymosis.  Quadriceps strength was good.  There was some 
medial and lateral instability of +1.  Flexion was to 120 
degrees and extension was full.  

A November 2000 note reflects complaints of pain in the 
medial aspect of the right knee.  The veteran wore a brace, 
which reportedly gives him quite a bit of support.  He has 
slight instability, which is corrected by the brace.  Exam 
showed slight varus deformity of the right leg but no acute 
erythema or ecchymosis.  Strength was good.  There was some 
medial and lateral instability +1.  Flexion was to 110 
degrees.  There was tenderness over the medial joint line, 
and medial and lateral facets of the patella.  

December 2000 X-rays revealed minimal narrowing of the medial 
compartments of both knees with changes due to a loose body 
in the right knee joint.  There was asymmetry of the 
patellofemoral articulation on the right side, which the 
examiner stated was probably due to mild subluxation of the 
right patella.  

January 2002 X-rays showed minimal medial joint space 
narrowing but otherwise unremarkable right knee.  

A March 2002 note reflects complaints of popping and giving 
way of the knee but no swelling or locking.  Range of motion 
of the right knee was from 0 to 120 degrees.  The knee was 
stable to stress with mild tenderness in the medial joint 
line but no evidence of effusion.  There was good quadriceps 
tone and the patella tracked normally.  

A June 2003 note reflects range of motion of the right knee 
from 0 to 120 degrees, and that the knee was stable to stress 
without evidence of effusion.  There was good quadriceps 
tone.  The patella tracked normally.  There was tenderness 
over the medial joint line and medial facet of the patella as 
well as quadriceps tendon and patellar tendon.  

A January 2003 note reflects complaints of instability.  Exam 
showed quadriceps strength to be equal bilaterally with full 
strength.  No instability was found in either knee on exam of 
anterior-posterior cruciate ligaments or the medial or 
lateral collateral ligaments.  There was no effusion or Baker 
cyst palpable bilaterally.  When the veteran was laying 
relaxed, both patella were able to be glided readily.  The 
veteran made quite a bit of facial grimacing and some 
responses that appeared to be disproportionate to the motions 
the examiner was taking his knee through at that time.  There 
was soreness in both his right medial and lateral joint 
lines.  X-rays showed no loss of cartilage in these 
compartments and no evidence of severe arthritis.

A November 2003 addendum reflects that the veteran's knee has 
given out a couple of times, causing him to fall.  

A December 2003 note reflects complaints of pain in the right 
knee, with increased walking causing increased discomfort, 
and some instability.  Exam showed no edema, erythema, or 
ecchymosis.  Flexion was to 100 degrees.  Extension was full.  
The knee was medially and laterally stable.  Quadriceps 
strength appeared normal.  There was tenderness in both the 
medial and lateral joint line.  

The record also contains two VA exam reports.

A December 2002 VA exam report reflects complaints of right 
knee problems that are rather incapacitating.  The veteran 
used a cane.  He also wore a brace because he feels that his 
leg gives out intermittently without notice.  He was not 
taking any medication for pain.  He reported intermittent 
swelling and a lot of stiffness and pain.  He stated that his 
right leg is easily fatigued and that he can only walk about 
one and one half blocks without having to take a break.  He 
reported intermittent flare-ups about every two weeks that 
last for about a day, during which he has to lie down and 
elevate his right leg.  

The following was found on physical exam.  The veteran's 
right lower extremity had a 1+ effusion.  He was stable with 
varus and valgus stress at 0 and 30 degrees of flexion.  
Lachman test and anterior sign were negative but drawer sign 
was positive.  There was a slight amount of swelling over the 
tibial tubercle, which is mildly tender with palpation.  He 
has a very mobile patella, which slides easily medially and 
laterally and with patella ballottement the veteran withdraws 
and has a great deal of discomfort.  With flexion and 
extension of the knee, his patella tracks laterally as he 
goes to full extension.  The medial and lateral patella 
facets were tender with palpation.  

When asked to describe exactly where his discomfort was, the 
veteran pointed to the parapatellar area primarily.  The 
examiner noted that the veteran had a slight amount of medial 
and lateral joint line tenderness but that this was not the 
significant part of his pain.  There was crepitus with 
flexion and extension.  His right thigh was 36.5 cm as 
opposed to 37.5 cm on the left.  He had 5/5 quadriceps 
strength and hamstring strength, anterior tibia, extensor 
hallucis longus, and gastrocnemius.  Sensation was intact to 
light touch.  He had several well-healed arthroscopic 
portables in the medial and lateral aspects of his knee along 
side the patella tendon.  There was no warmth or erythema.  

The examiner noted that X-rays showed what appears to be 
patella alta bilaterally, which may predispose the veteran to 
dislocating his patella.  She also noted that the veteran has 
a laterally tilted patella with a hypoplastic trochlear 
groove and evidence of spurring and degenerative joint 
disease on the lateral facet of the patella with joint space 
narrowing in the lateral trochlear groove where it interfaces 
with the patella.  She commented that there does not appear 
to be a significant amount of joint space narrowing medially 
and laterally, right leg versus left.  She then stated that 
the primary pathology was in the patellofemoral articulation 
of the knee.  

A November 2002 VA exam report reflects a review of the 
record and a diagnosis of right leg Osgood-Schlatter disease 
that is unrelated to the current patellofemoral arthritis.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The VA General Counsel held in VAOPGCPREC 9-98, after 
reiterating its holding in VAOPGCPREC 23-97 that pain as a 
factor must be considered in the evaluation of a joint 
disability, that a separate compensable evaluation for 
arthritis of a knee is warranted when there is painful motion 
due to arthritis and the knee disability is rated under 
diagnostic code 5257.  In this case, those provisions are not 
for application because the November 2002 VA exam report 
states that the veteran's current patellofemoral arthritis of 
the right knee is not related to his service-connected 
Osgood-Schlatter disease of the right knee.  The symptoms of 
a nonservice-connected disability may not be considered in 
the evaluation of a service-connected disability.  Pain and 
decreased range of motion of the right knee will be 
considered in the evaluation of the service-connected right 
knee disability because the evidence does not specifically 
attribute these manifestations to the arthritis or any other 
specific right knee disability.  See 38 C.F.R. § 4.14 (2004).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257, 38 C.F.R. § 
4.71a (2004).  

Under Diagnostic Code 5257, the following evaluations are 
assignable: slight recurrent subluxation or lateral 
instability, 10 percent; moderate recurrent subluxation or 
lateral instability, 20 percent; and severe recurrent 
subluxation or lateral instability, 30 percent.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's right knee disability warrants a rating greater 
than 10 percent.  In this regard, the Board observes that the 
medical evidence of record indicates, at most, slight 
instability of the right knee.  The record also shows no loss 
of strength of the right leg relative to the left and that 
sensation was intact.  The Board observes that, although the 
veteran's right knee disability is productive of pain and 
slight functional impairment, this disability is evaluated 
based on limitation of motion due to pain.  Thus, given the 
range of motion findings in all of the medical reports of 
record, which are consistent with a noncompensable evaluation 
under both Diagnostic Codes 5260 and 5261, a rating greater 
than 10 percent is not appropriate.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee, dislocated cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, or impairment of the tibia and fibula, and in the 
absence of clinical evidence of disability comparable to 
ankylosis, dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint, or impairment of 
tibia or fibula, a rating greater than 10 percent is not 
warranted under Diagnostic Code 5256, 5257, 5258, or 5262.  

Furthermore, the Board has considered whether the veteran's 
right leg Osgood-Schlatter disease presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's right knee disability.


ORDER

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.30, based on a period of hospitalization in a 
VA facility in October 1997, is denied.

An increased rating for right leg Osgood-Schlatter disease is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



